EXHIBIT 10.1




YA GLOBAL INVESTMENTS, L.P.

101 Hudson Street, Suite 3700

Jersey City, NJ 07302







January 2, 2008




Intrepid Technology & Resources, Inc.

501 West Broadway, Suite 200

Idaho Falls, Idaho 83402

Attention:

Dr. Jacob D. Dustin

Facsimile:

(208) 529-1014







Dear Mr. Dustin:

This Letter Agreement is by and between Intrepid Technology & Resources, Inc.,
an Idaho corporation (“Intrepid” or the “Company”) Corporation, and YA Global
Investments, L.P., a Cayman Islands exempt limited partnership (“YA Global”).

WHEREAS, YA Global is the holder of the following warrants to purchase shares of
common stock (“Common Stock”) of Intrepid: Warrant No. IESV-02-1 to purchase
15,000,000 shares of Common Stock at an exercise price of $0.055 per share
(referred to herein as the “Warrants”);




WHEREAS, as of the date hereof, YA Global is entitled to exercise the Warrants
to purchase an aggregate of up to 15,000,000 shares of Common Stock on either a
cash, or a cashless basis (as set forth in the Warrants) until the expiration
date of the Warrants.  




WHEREAS, in order to induce YA Global to exercise the Warrants into restricted
shares of Common Stock on the date hereof and on a cash basis, Intrepid desires
to, among other things, agree to reduce the exercise price of the Warrants to
$0.01 per share.     




 NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Letter Agreement, Intrepid and YA Global hereby agree as
follows:




1.

Warrant Exercise Price.  As of the date hereof, Section 1(b)(xiv) of the
Warrants shall be amended to read as follows: “’Warrant Exercise Price’ shall be
$0.01 per share or as subsequently adjusted as provided in Section 8 hereof.”
The Company represents that it has taken all necessary corporate action, whether
through its Board of Directors or otherwise, to approve this amendment to the
exercise price of the Warrants.








2.

Registration Statement or Prospectus Amendment/Supplement  Within two (2) days
of the date hereof, the Company shall file with the U.S. Securities and Exchange
Commission all necessary amendments and/or supplements to the registration
statement underlying the Warrant Shares (as that term is defined in the
Registration Rights Agreement between the parties hereto dated March 23, 2007
“the Registration Rights Agreement”) such that all of the shares obtained
pursuant to the exercise of the warrant contemplated hereunder are eligible for
resale under an effective registration statement.  The terms of the Registration
Rights Agreement shall be fully applicable to the shares obtained by YA Global
pursuant to this agreement as Warrant Shares (as that term is defined in the
Registration Rights Agreement).




3.

The Company represents that the adjustment to the exercise price of the Warrants
will not cause a ratchet or repricing of any other outstanding convertible
securities, options, or warrants of the Company.       




4.

Warrant Exercise.  In consideration of the agreements of the parties as set
forth herein, and subject to the provisions in the Warrants limiting YA Global’s
holdings of common stock of the Company to 4.99% (which shall not be waived or
modified in any way by this agreement), YA Global shall exercise the Warrants as
to all 15,000,000 shares (the “Warrant Shares”) obtainable thereunder at the new
exercise price of $0.01 per share by delivering to Intrepid the exercise notices
attached hereto as Exhibit A and the aggregate exercise price of $150,000 by
wire transfer of immediately available funds to the wire instructions attached
hereto as Exhibit B.   Intrepid acknowledges that Exhibit A represents a valid
Exercise Notice (as that term is defined in the Warrants) as to all 15,000,000
shares and that such Exercise Notice obligates the Company to make delivery of
the Warrant Shares in accordance with the terms of the Warrants, as amended
herein.




5.

The Company represents that, since the issuance of the Warrants, there have been
no events that, pursuant to the terms of the Warrants, would have triggered an
adjustment to the Warrant Exercise Price (as that term is defined in the
Warrants).  The Company further acknowledges that the terms of the Warrants
obligate the Company to provide written notice to YA Global of any event that
may cause an adjustment to the Warrant Exercise Price or number of shares
underlying the Warrants.




[Signatures appear on the next page]





IN WITNESS WHEREOF, the parties hereto have caused this Letter Agreement to be
duly executed as of the date first written above.




 

Intrepid Technology & Resources, Inc.

 

 

 

By: /s/ Jacob D. Dustin

 

Name:

Jacob D. Dustin

 

Title:

President, Chief Operating Officer

 

 

 

 

 

 

 

YA Global Investments, L.P.

 

 

 

By:

Yorkville Advisors, LLC

 

Its:

Investment Manager

 

 

 

 

 

By: /s/ Mark Angelo_____________

 

Name:

Mark Angelo

 

Its:

Portfolio Manager

 

 








EXHIBIT A




WARRANT EXERCISE NOTICES





EXERCISE NOTICE

TO BE EXECUTED
BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT

INTREPID TECHNOLOGY & RESOURCES, INC.

The undersigned holder hereby exercises the right to purchase Fifteen Million
(15,000,000) of the shares of Common Stock (“Warrant Shares”) of Intrepid
Technology & Resources, Inc. (the “Company”), evidenced by the attached Warrant
No. IESV-02-1 (the “Warrant”).  Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

Specify Method of exercise by check mark:

1.    X  

 Cash Exercise

(a) Payment of Warrant Exercise Price. The holder shall pay the Aggregate
Exercise Price of $150,000 (One Hundred Fifty Thousand Dollars) to the Company
in accordance with the terms of the Warrant.  

(b) Delivery of Warrant Shares.  The Company shall deliver to the holder Fifteen
Million (15,000,000) Warrant Shares in accordance with the terms of the Warrant.
 

2.  ___

Cashless Exercise

(a) Payment of Warrant Exercise Price.  In lieu of making payment of the
Aggregate Exercise Price, the holder elects to receive upon such exercise the
Net Number of shares of Common Stock determined in accordance with the terms of
the Warrant.  

(b) Delivery of Warrant Shares.  The Company shall deliver to the holder
_________ Warrant Shares in accordance with the terms of the Warrant.  




Date:  




YA Global Investments, L.P. (f/k/a Cornell Capital Partners, L.P.)

By:

Yorkville Advisors, LLC

Its:

Investment Manager







By:

Matt Beckman

Its:

Managing Member








 EXHIBIT B




WIRE INSTRUCTIONS









